Title: To Benjamin Franklin from Mary Fisher, 14 August 1758
From: Fisher, Mary
To: Franklin, Benjamin


Dear Sir!
Wellingborough, Augst. 14th. 1758
We have received your kind Letter as also your Present of most excellent Madeira, which was the more agreeable to us as Mr. Fisher was seized with an Illness soon after you left these Parts, under which his Physicians have obliged him to drink a greater Quantity of generous Wine than before he was used to. His ail is a Mortification in his Foot, which considering his Age will I fear prove fatal: It has hitherto got the better of all Medicines that have been applied, and we have not wanted for the best Physicians and Surgeons this Country affords. Tho’ in this Distress we are pleased    to hear that your Ramble (as you call it) has been agreeable to your Self and Son; and particularly that Mr. and Mrs. Whaley gave you so kind a Reception at Ecton. You have taken more Care to preserve the Memory of our Family, than any other Person that ever belonged to it, tho’ the Youngest Son of five Generations. And tho’ I believe it never made any great Figure in this County, Yet it did what was much better, it acted that Part well in which Providence had placed it, and for 200 Years all the Descendants of it have lived with Credit, and are to this Day without any Blot in their Escutcheon, which is more than some of the best Families i: e. the Richest and highest in Title can pretend to. I am the last of my Fathers House remaining in this Country, and you must be sensible from my Age and Infirmities, that I cannot hope to continue long in the Land of the Living. However I must degenerate from my Family not to wish it well; and therefore you cannot think but that I was well pleased to see so fair Hopes of its Continuance in the Younger Branches, in any Part of the World, and on that Account most sincerely wish you and Yours all Health Happiness and Prosperity, and am Dear Sir Your most Affectionate Kinswoman
  Mary Fisher.

  Turn over
  P.S. This Letter has been wrote above a Month but was neglected to be sent to You on the Account of Mr. Fisher’s Illness, who has been so bad that we expected nothing but Death for some Weeks; tho’ now have the Pleasure to inform You that his Mortification is entirely stopp’d, and on that Account have Hopes of his Recovery. Your Last is come to Hand and I hope you’ll Excuse the Delay in Answering your Former for the Reason mentioned before. Mr. Holme our Minister begs to return his Compliments to you and Son.
Sepr. 18th. 1758.
 Addressed: To / Mr. Benjamin Franklin / at Mrs. Stevenson’s / in Craven Street. Strand. / London
